
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.47


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement between Magellan Health Services, Inc.
("Employer") and Tina Blasi entered into as of this 25th day of February, 2008
("Employee").

WHEREAS, Employer and Employee desire to immediately amend the terms of the
Employment Agreement entered into on this date between Employer and Employee
(the "Employment Agreement").

NOW THEREFORE, Employer or Employee agree that the Employment Agreement is
hereby amended as follows:

I.New Change in Control Provisions—Add the following new paragraphs:

1.Termination Without Cause by the Company or With Good Reason By Executive In
connection With, Or Within Eighteen Months After, A Change In Control:    If
Employer terminates this Agreement and Employee's employment without cause, or
if Employee terminates this Agreement and Employee's employment with Good
Reason, in connection with a Change in Control (as defined below) (whether
before or at the time of such Change in control) or within eighteen months after
a change in Control, Employee shall receive the following, in lieu of the
amounts and benefits described in Section 6:

(i)Base Salary through the date of termination;

(ii)pro-rata Target Bonus for the year in which termination occurs, payable in a
single installment immediately after termination;

(iii)1.5 times the sum of (a) Base Salary plus (b) Target bonus, payable in a
single cash installment immediately after termination;

(iv)if employee elects COBRA coverage for health, dental and vision benefits,
Employer shall pay Employer's contributions for health insurance and Employee
shall pay Employee's contributions rate for health, dental and vision insurance
for up to eighteen (18) months after termination.

(v)any other amounts earned, accrued or owing to Executive but not yet paid; and

(vi)other payments, entitlements or benefits, if any, that are payable in
accordance with applicable plans, programs, arrangements or other agreements of
the company or any affiliate.

--------------------------------------------------------------------------------





2.Definitions:

A.Change in Control:


A "Change in Control" of the Company shall mean the first to occur after the
date hereof of any of the following events:

(i)any "person," as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), becomes a
"beneficial owner," as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 51% or more of the Voting Stock (as defined below) of the
Company;

(ii)the majority of the Board of Directors of the Company consists of
individuals other than "Continuing Directors," which shall mean the members of
the Board on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
supported by a vote of the directors who then comprised the Continuing
Directors, shall be considered to be a Continuing Director;

(iii)the Board of Directors of the Company adopts and, if required by law or the
certificate of incorporation of the Corporation, the shareholders approve the
dissolution of the Company or a plan of liquidation or comparable plan providing
for the disposition of all or substantially all of the Company's assets;

(iv)all or substantially all of the assets of the Company are disposed of
pursuant to a merger, consolidation, share exchange, reorganization or other
transaction unless the shareholders of the Company immediately prior to such
merger, consolidation, share exchange, reorganization or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they previously owned the Voting Stock or other ownership interests of the
Company, 51% of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company; or

(v)the Company merges or combines with another company and, immediately after
the merger or combination, the shareholders of the Company immediately prior to
the merger or combination own, directly or indirectly, 50% or less of the Voting
Stock of the successor company, provided that in making such determination there
shall be excluded from the number of shares of Voting Stock held by such
shareholders, but not from the Voting Stock of the successor company, any shares
owned by Affiliates of such other company who were not also Affiliates of the
Company prior to such merger or combination.

--------------------------------------------------------------------------------





B."Cause" in connection with a Change in Control shall mean:

(i)Employee is convicted of (or pleads guilty or nolo contendere to) a felony or
a crime involving moral turpitude;

(ii)Employee's commission of an act of fraud or dishonesty adversely affecting
the Employer and its business and involving his or her duties on behalf of the
Company;

(iii)Employee's willful failure or refusal to faithfully and diligently perform
duties lawfully assigned to Employee as an officer or employee of the Company or
other willful breach of any material term of any employment agreement at the
time in effect between the Company and Employee; or

(iv)Employee's willful failure or refusal to abide by the Company's policies,
rules, procedures or directives, including any material violation of the
Company's Code of Ethics.


For the events described in Sections B (iii) and (iv) above, Employer shall give
Employee written notice and a reasonable opportunity to cure such situation, if
curable, but in no event more than thirty days.

C."Good Reason" shall mean:

(i)a reduction in Employee's salary in effect at the time of a Change in Control
of at least $10,000, unless such reduction is comparable in degree to the
reduction that takes place for all other employees of the Company of comparable
rank, or a reduction in Employee's target bonus opportunity for the year in
which or any year after the year in which the Change of Control occurs from
Employee's target bonus opportunity for the year in which the Change in Control
occurs (if any) as established under any employment agreement Employee has with
the Company or any bonus plan of the Company applicable to Employee (or, if no
such target bonus opportunity has yet been established for Employee under a
bonus plan applicable to Employee for the year in which the Change of Control
has occurred, the target bonus opportunity so established for Employee for the
immediately preceding year, if any);

(iii)a material diminution in Employee's position, duties or responsibilities as
in effect at the time of a Change in Control, or the assignment to Employee of
duties which are materially inconsistent with such position, duties and
authority, unless in either case such change is made with the consent of the
Employee; or

(iv)the relocation by more than 50 miles of the offices of the Company which
constitute at the time of the Change in Control Employee's principal location
for the performance of his or her services to the Company;

--------------------------------------------------------------------------------




provided that, in each such case, such event or condition continues uncured for
a period of more than 30 days after Employee gives notice thereof to the Company
and provided that that the Employee gives the Company notice of any such event
or condition within 90 days of the occurrence of any such event or condition.
Employee's right to terminate this Agreement for Good Reason hereunder shall
expire eighteen months after the event or condition giving rise to Good Reason
has not been cured by the Company.



D."Company" shall include any entity that succeeds to all or substantially all
of the business of the Company,

E."Affiliate" of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified,

F."Voting Stock" shall mean any capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation and reference to a
percentage of Voting Stock shall refer to such percentage of the votes that all
such Voting Stock is entitled to cast.

II.Other Changes

1.Amendment to Section 7(b)(i):


Section 7(b)(i) is hereby amended to delete it and insert the following in place
thereof:


(i) Employee covenants and agrees that during any period in which Base Salary is
continued after termination of this Agreement (or in respect of which Base
Salary is paid in a lump sum) or for one year after Employee's voluntary
termination of employment without Good Reason or termination of Employee's
employment for cause, he or she will not, on his or her own behalf or as a
partner, officer, director, employee, agent, or consultant of any other person
or entity, directly or indirectly, engage or attempt to engage in the business
of providing or selling services in the United States that are services offered
by Employer at the time of the termination of this Agreement, unless waived in
writing by Employer in its sole discretion. Employee recognizes that the above
restriction is reasonable and necessary to protect the interest of the Employer
and its all of its present or future subsidiaries and affiliates.

IN WITNESS WHEREOF, Employer and Employee have executed this Amendment to
Employment Agreement as of the date first above written.

Magellan Health Services, Inc.          
By
/s/  RENÉ LERER      

--------------------------------------------------------------------------------

Duly Authorized
 
 
 
 
 
/s/  TINA BLASI      

--------------------------------------------------------------------------------


 
,
 
Employee
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.47



AMENDMENT TO EMPLOYMENT AGREEMENT
